         Case 1:20-cv-02262-EGS Document 146 Filed 11/27/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


TERESA RICHARDSON et al.,

                       Plaintiffs,
                                                      Civil Case No. 1:20-cv-02262 (EGS)
           v.

DONALD J. TRUMP, in his official
capacity as President of the United States, et
al.,

                       Defendants.


PLAINTIFFS’ SUPPLEMENT TO JOINT PROPOSAL OF FURTHER PROCEEDINGS
       In light of Defendants’ Motion To Dismiss Plaintiffs’ Complaint As Moot Or, In the

Alternative, To Dissolve The Preliminary Injunction (the “Motion to Dismiss,” ECF No. 140),

Plaintiffs Teresa Richardson, Christopher Carroll, Gina Arfi and Aida Zygas (collectively,

“Plaintiffs”) submit the following supplement to Plaintiffs’ portion of the parties’ Joint Proposal

of Further Proceedings (the “Joint Proposal,” ECF No. 131).

       As explained in Plaintiffs’ Memorandum in Opposition to the Motion to Dismiss

(“Plaintiffs’ Memorandum,” ECF No. 144), Defendants Donald J. Trump, Louis DeJoy

(“DeJoy”) and United States Postal Service (“USPS” and, collectively, “Defendants”) have now

not only blatantly disregarded the Preliminary Injunctions issued by the Court in this case (ECF

No. 64) and related cases,1 Defendants seek to avoid facing any consequences for that disregard

by having Plaintiffs’ claims dismissed as moot and the Preliminary Injunction dissolved. (See



1
 (See Order, NAACP v. USPS, No. 20-cv-02295 (EGS) (D.D.C. Oct. 10, 2020), ECF No. 31;
Order, Vote Forward v. DeJoy, No. 20-cv-02405 (EGS) (D.D.C. Sept. 28, 2020), ECF No. 31;
and Order, State of New York v. Trump, No. 20-cv-02340 (EGS) (D.D.C. Sept. 27, 2020), ECF
No. 51)
           Case 1:20-cv-02262-EGS Document 146 Filed 11/27/20 Page 2 of 5




Plaintiffs’ Memorandum at 1-2) For the reasons stated in Plaintiffs’ Memorandum, Plaintiffs’

claims are not moot and dissolution of the Preliminary Injunction is unjustified. (See id. at 11-

17) Defendants have still failed to comply with the Preliminary Injunctions, as evidenced by the

fact that the numbers of late and extra trips remain well below what they were prior to DeJoy’s

tenure. As explained in the Plaintiffs’ Memorandum, in the seven days prior to June 15, 2020

(the day DeJoy began serving as Postmaster General), USPS averaged 2,300 extra trips per day

and 4,273 late trips per day. (Id. at 5) In the most recent seven-day period for which data is

available (November 19 to 25), USPS averaged 1,295 extra trips per day (Chart of Extra Trips,

dated Nov. 27, 2020, ECF No. 145-1, at 2) and 3,297 late trips per day (Chart of Late Trips,

dated Nov. 27, 2020, ECF No. 145-1, at 4). Thus, it is clear that Defendants have failed to

meaningfully reverse USPS’s Late/Extra Trips Policy, as required by the Preliminary

Injunctions.

          As discussed in Plaintiffs’ portions of the Joint Proposal and further discussed in

Plaintiffs’ Memorandum, this Court has agreed that DeJoy should be required to provide a

deposition or in-person testimony and that the emails of USPS’s Chief Retail & Delivery Officer

and Executive Vice President Kristen Seaver (“Seaver”) should be produced. (See Joint Proposal

at 6-8, 10; Plaintiffs’ Memorandum at 3-5) Accordingly, Plaintiffs request that this Court grant

Plaintiffs leave to serve their second set of document requests for Seaver’s emails and related

documents (the “Second Requests”) and notice of the deposition of DeJoy (the “Deposition

Notice”), submitted as Exhibits A and B hereto, on Defendants immediately.

          All five of the factors that courts in this Circuit consider in deciding whether to grant

expedited discovery favor granting this request.2 First, this Court has issued the Preliminary



2
    The five factors that courts in this Circuit generally consider include:
                                                    2
         Case 1:20-cv-02262-EGS Document 146 Filed 11/27/20 Page 3 of 5




Injunctions, recognizing the urgent need for immediate changes to USPS’s Late/Extra Trips

Policy – which, as explained above, USPS has inexplicably failed to make. Second, the Second

Requests are “reasonably tailored to the issues presented by” Defendants’ discussions of whether

and how USPS would – or, more accurately, would not – comply with this Court’s Preliminary

Injunctions. Afghan & Iraqi Allies, 2019 WL 9598404, at *2. Third, such discovery is vitally

important, not only because it will enable this Court to ascertain how and why Defendants failed

to comply with this Court’s Preliminary Injunctions in the past, but also to craft a permanent

injunction that will best ensure that Defendants make meaningful changes necessary to protect

the fundamental right of Plaintiffs and millions of other Americans to vote in the future.

Moreover, given that the documents requested will undoubtedly paint Defendants in an

unfavorable light, and that Defendants have already filed their Motion seeking to avoid

consequences for their noncompliance with the Preliminary Injunctions, there is a non-trivial

“likelihood that Defendants may destroy or hide evidence” of that noncompliance absent

expedited discovery. Cisco Sys., Inc. v. Shenzhen Usource Tech. Co., 2020 WL 4196273, at *12

(N.D. Cal. July 20, 2020). Fourth, the burden on Defendants in responding to the Second

Requests is low. As noted in the Joint Proposal, when asked if she could produce the relevant

emails, Seaver stated, “somebody could help me do that I’m sure.” (Joint Proposal at 7 (quoting

Transcript of Oct. 30, 2020 Hearing, ECF No. 131-2, at 78:11-12)) Moreover, there are only a




       (1) whether a preliminary injunction is pending; (2) the breadth of the discovery
       requests; (3) the purpose for requesting the expedited discovery; (4) the burden on
       the defendants to comply with the requests; and (5) how far in advance of the
       typical discovery process the request was made.

Afghan & Iraqi Allies Under Serious Threat Because of Their Faithful Serv. to the United
States v. Pompeo, 2019 WL 9598404, at *2 (D.D.C. Jan. 30, 2019).
                                                 3
         Case 1:20-cv-02262-EGS Document 146 Filed 11/27/20 Page 4 of 5




“few discovery requests,” all of which are narrow in scope and cover a time period of only two

months (from the issuance of the first of the Preliminary Injunctions to the present). Attkisson v.

Holder, 113 F. Supp. 3d 156, 165 (D.D.C. July 3, 2015). Fifth, although this discovery is sought

in advance of the typical discovery process, expedited discovery is appropriate because it will

“provid[e] a measure of clarity to the parties” and to the Court in this proceeding about

Defendants’ past failures to comply with the Preliminary Injunctions and “facilitate effective

case management” in the future by enabling the Court to ascertain how best to ensure

Defendants’ noncompliance does not continue. NobelBiz, Inc. v. Wesson, 2014 WL 1588715, at

*2 (S.D. Cal. Apr. 18, 2014).

        Because all of the relevant factors favor expedited discovery, Plaintiffs respectfully

request leave to serve the Second Requests and Deposition Notice on Defendants immediately,

with Defendants’ written responses and production of documents to be served on Plaintiffs no

later than December 4, 2020, and the deposition of DeJoy to be held as soon as possible

thereafter.




                                                 4
       Case 1:20-cv-02262-EGS Document 146 Filed 11/27/20 Page 5 of 5




Dated: Washington, D.C.
       November 27, 2020
                                         Respectfully submitted,

                                         BERG & ANDROPHY

                                          /s/ David H. Berg
                                         David H. Berg
                                         (Admitted pro hac vice)
                                         Joel M. Androphy
                                         D.D.C. Bar No. 999769
                                         James W. Quinn
                                         (Admitted pro hac vice)
                                         120 West 45th Street, 38th Floor
                                         New York, NY 10036
                                         Tel: (646) 766-0073

                                         OF COUNSEL
                                         Kathryn Page Berg
                                         120 West 45th Street, 38th Floor
                                         New York, NY 10036
                                         (Admitted pro hac vice)
                                         Tel: (646) 766-00073

                                         Attorneys for Plaintiffs




                                     5
